Citation Nr: 1035219	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-35 731	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss from January 5, 2005.

2.  Entitlement to an initial compensable rating for chronic 
renal failure from January 5, 2005.

3.  Entitlement to higher initial ratings for a left total knee 
replacement (a left knee disability) rated 30 percent disabling 
effective from October 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the appeal currently resides with the RO in 
Boston, Massachusetts.  In December 2007, the Veteran and his 
wife testified at a hearing before the undersigned at the RO.  In 
March 2008, the Board, among other things, remanded the appeal 
for further development.  

In a subsequent October 2009 rating decision, the RO granted 
service connection for a low back disability, chronic renal 
failure, and a left total knee replacement.  Therefore, these 
service connection claims are no longer in appellate status. See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding 
that the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the veteran's notice of disagreement on such issue).  
However, in April 2010 the Veteran filed a notice of disagreement 
as to the initial ratings assigned by the RO for his newly 
service connected chronic renal failure and left  knee 
disability.  Therefore, the issues before the Board are as listed 
on the first page of this decision. 

Next, the Board notes that since the issuance of the October 2009 
supplemental statement of the case (SSOC) the Veteran has 
provided VA with copies of voluminous private treatment records 
without a waiver of agency of original jurisdiction (AOJ) and the 
AOJ did not thereafter issue a SSOC.  See 38 C.F.R. § 19.31 
(2009).  Nonetheless, the Board finds that a remand for the 
issuance of a SSOC is not required before adjudicating the claim 
for a compensable rating for bilateral hearing loss because none 
of these records are pertinent to this claim.  Id.

A claim of service connection for a rotator cuff tear due 
to a fall caused by the Veteran's service connected left 
knee disorder and a claim for a total rating based on 
individual unemployability (TDIU) have been raised by the 
Veteran but have not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

The claims for higher initial ratings for chronic renal failure 
and a left knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

As of January 5, 2005, the audiometric test results obtained 
during examination by VA audiologists correspond to a numeric 
designation of no greater than I in the right ear and I in the 
left ear.


CONCLUSION OF LAW

From January 5, 2005, the Veteran has not met the criteria for a 
compensable rating for bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
bilateral hearing loss.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability evaluation 
has been assigned, the service connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id, at 490-91; 
Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the 
notice that the Veteran was provided before service connection 
was granted was legally sufficient (i.e., the April 2005 
38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior 
to the December 2005 rating decision), VA's duty to notify in 
this case has been satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claims file all 
identified and available post-service treatment records.  The 
Veteran was also afforded VA examinations in September 2005 and 
September 2008.  Moreover, the Board finds that the September 
2008 examination both satisfies the Board's March 2008 remand 
instructions and is adequate for rating purposes because the 
examination includes a comprehensive examination of the claimant, 
after a review of the record on appeal, that allows the Board to 
rate the severity of his disability under all relevant Diagnostic 
Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only 
substantial, and not strict compliance with the terms of a remand 
request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination more than substantially complied with 
the Board's remand order).  Similarly, as per the Board's March 
2008 remand instructions, the AOJ in June 2008 attempted to 
obtain and associate with the claims file the Veteran's records 
from the Social Security Administration (SSA) and were notified 
by the SSA that his records could not be located.  Therefore, the 
AOJ has also substantially complied with the Board's remand 
directions and VA adjudication of the appeal may go forward 
without these records.  Id. 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
Veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of record 
during the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the provisions 
of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the Veteran filed his claim in January 2005, the rating 
assigned for hearing loss is determined by a mechanical 
application of the rating schedule, which is grounded on numeric 
designations assigned to audiometric examination results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 
100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hz).  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory acuity 
levels ranging from level I, for essentially normal acuity, 
through level XI, for profound deafness.  38 C.F.R. § 4.85 et. 
seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz, Table VI or Table VIa is to be used, whichever results in 
the higher numeral.  Thereafter, that numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Initially, while the Veteran was provided a VA audiological 
examination in September 2005, the Board finds that it cannot use 
these test results to evaluate the severity of his bilateral 
hearing loss because the examiner failed to identify at what 
Hertz the puretone thresholds found at that examination were 
generated.  See 38 C.F.R. § 4.85; Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
Nonetheless, if the Board accepts as true the summary of the 
results from that examination, they show that the Veteran's 
average decibels in the right ear were 41.25 decibels and his 
average decibels in the left ear were 47.5 decibels.  Speech 
recognition ability was 100 percent in the right ear and 100 
percent in the left ear.

Thereafter, audiometric testing conducted at a VA examination in 
September 2008 showed puretone thresholds of 15, 30, 55, 55 
decibels in the right ear and puretone thresholds of 20, 30, 55, 
and 60 decibels in the left ear, at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The averages were 38.75 decibels in the 
right ear and 41.25 decibels in the left ear.  Speech recognition 
ability was 94 percent in the right ear and 94 percent in the 
left ear.

With application of the above test results to 38 C.F.R. § 4.85, 
Table VI, Table VII, the Veteran's right ear hearing loss, at its 
very worst, is assigned a numeric designation of I and the left 
ear hearing loss, at its very worst, is assigned a numeric 
designation of I.  These test scores result in the appellant's 
bilateral hearing loss being rated as noncompensably disabling 
under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a 
compensable evaluation is not warranted under Table VII.  Id.  
This is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged ratings is 
not warranted.  Fenderson, supra.

Similarly, as is apparent from the results set out above, the 
Veteran did not have thresholds of 55 decibels or more at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for application.  
Likewise, the Veteran did not have thresholds of 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  
Consequently, 38 C.F.R. § 4.86(b) is not for application.  
Moreover, no examiner has indicated that the use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c).  Therefore, a compensable 
rating is not warranted under these rating criteria.  This is 
true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.

Based on the Veteran's, his wife's, and his representative's 
written statements to the RO as well as the personal hearing 
testimony, the Board will consider  application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  Although the Veteran, his wife, and his 
representative claim that the rating schedule does not adequately 
compensate the claimant for the problems caused by his bilateral 
hearing loss, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that his 
bilateral hearing loss, acting alone, has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  

It is undisputed that this disability affects employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  Therefore, 
given the lack of objective evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
the criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's, his wife's, and his representative's 
written statements to the RO, the personal hearing testimony, and 
the claimant's statements to his doctors.  In this regard, the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see.  See 
Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, 
supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For example, the Veteran is competent to report that he has 
problems hearing people talk and his wife and his representative 
are competent to report that the claimant appeared to have 
difficulty hearing them.  However, the Veteran, his wife, and his 
representative are not competent to opine as to the claimant's 
puretone thresholds or speech recognition ability because such 
opinions requires medical expertise which they have not been 
shown to have and these types of findings are not readily 
observable by a lay person.  Id; also see Espiritu, supra.  
Furthermore, the Board finds more competent and credible the 
medical opinions provided by the experts at the Veteran's 
audiological examinations than his, his wife's, and his 
representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a higher evaluation, the 
Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a 
compensable rating for bilateral hearing loss must be denied. 


ORDER

A compensable evaluation for bilateral hearing loss is denied at 
all times from January 5, 2005.


REMAND

As to the claims for higher initial ratings for chronic renal 
failure and a left knee disability, as reported above, in April 
2010 the Veteran filed a notice of disagreement as to the initial 
ratings assigned by the RO for his newly service connected 
disabilities in the October 2009 rating decision.  No further 
action was taken by the RO.  Therefore, a remand for the issuance 
of a statement of the case (SOC) is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED to the RO for the 
following action:

The RO should issue a statement of the case 
with respect to the claims for higher 
initial ratings for chronic renal failure 
and a left knee disability.  Only if the 
Veteran thereafter files a timely 
substantive appeal as to either issue 
should that issue be returned for review by 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


